Colt, J.
1. This indictment is for attempting to extort money
by the threat of a criminal accusation. Gen. Sts. c. 160, § 28. It was moved to quash it, because the language in which the alleged verbal threat was made is not set forth. But it is charged that the threatened accusation was, of having committed the crime of adultery with a certain person whose name is given. This is sufficient. The precise words of the threat need not be set out. It is enough if the substance is stated. If the indictment attempted to give the words used, yet it would only be necessary to prove the allegation substantially. The gist of the offence is the intent to extort money by a malicious threat to accuse of some crime. The words used do not constitute the offence, without the accompanying intent to extort. And the case does not fall within those where the words themselves are alone the gist of the offence, as in indictments for scandalous or contemptuous words spoken to a magistrate, for seditious or blasphemous words, or for libel. In such cases, the words must indeed be set forth with particularity. Commonwealth v. Kneeland, 20 Pick. 206. Commonwealth v. Wright, 1 Cush. 46. Commonwealth v. Tarbox, Ib. 66. Regina v. Tiddeman, 4 Cox Crim. Cas. 387.
2. Nor is this indictment defective in omitting the word “ thereby ” in the allegation of the intent to extort money. The *309statute, it is true, says “ with intent thereby to extort money,” &c. But the word “ thereby ” is superfluous in that connection, and adds nothing to the meaning. The statute has the same force and significance with the word left out. And the allegation in this indictment, that the threat was made “ with a view and with the intent to extort money,” is fully equivalent to the statement that it was made “ with the intent thereby to extort money.” All the essential elements of the offence created by the statute are sufficiently alleged. Commonwealth v. Carpenter, ante, 15.

Exceptions overruled.